Title: Rule of Representation in the Legislature, [7 July], [9 July] 1787
From: Madison, James
To: 




[7 July 1787]

   Gerry wished to enumerate and define the powers to be vested in the general government before deciding on the rule of representation in the Senate.

Mr. Madison observed that it wd. be impossible to say what powers could be safely & properly vested in the Govt. before it was known, in what manner the States were to be represented in it. He was apprehensive that if a just representation were not the basis of the Govt. it would happen, as it did when the Articles of Confederation were depending, that every effectual prerogative would be withdrawn or withheld, and the New Govt. wd. be rendered as impotent and as short lived as the old.



   Ms (DLC).


   King and Paterson may have recorded a speech given by JM earlier in the day, which he did not note.


   King’s version:


   “Madison An Equality of votes in the Senate will enable a minority to hold the Majority—they will compel the majority to submit to their particular Interest or they will withhold their Assent to essential & necessary measures—I have known one man where his State was represented by only two & were divided oppose Six States in Cong. on an import. occasion for 3 days, and finally compelled them to gratify his Caprice in order to obtain his suffrage—the Senate will possess certain exclusive powers, such as the appointment to Offices &c—If the States have equal votes—a minority of the people or an Aristocracy will appt. the Gt. Officers. Besides the small States will be near the Seat of Govt. a Quorum of the first Br. may be easily assembled they may carry a measure in that Br. agt. the sense of the Majority if present, & the Senate may confirm it—Virgin. has objected to every addition of powers to those of Congress, because they made but 1/13 of the Legislature when they ought to have 1/6” (Farrand, RecordsMax Farrand, ed., The Records of the
          Federal Convention of 1787 (4 vols.; New Haven, 1911–37)., I, 554).


   Paterson’s version:


   “Madison.


   “1. The Upper Branch may put a Veto upon the Acts of the lower Branch.


   “2. may extort a Concurrence. The smaller States near the Centre; they may compose a Majority of the Quorum” (Ms [DLC: Paterson Papers]).





[9 July 1787]

   Paterson objected to counting slaves in apportioning representation, noting that “if Negroes are not represented in the States to which they belong, why should they be represented in the Genl. Govt.” He defined representation as “an expedient by which an assembly of certain individls. chosen by the people is substituted in place of the inconvenient meeting of the people themselves” (Farrand, RecordsMax Farrand, ed., The Records of the
          Federal Convention of 1787 (4 vols.; New Haven, 1911–37)., I, 561).


Mr. Madison reminded Mr. Patterson that his doctrine of Representation which was in its principle the genuine one, must for ever silence the pretensions of the small States to an equality of votes with the large ones. They ought to vote in the same proportion in which their citizens would do, if the people of all the States were collectively met. He suggested as a proper ground of compromise, that in the first branch the States should be represented according to their number of free inhabitants; and in the 2d. which had for one of its primary objects the guardianship of property, according to the whole number, including slaves.



   Ms (DLC).



